Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2020

                                  No. 04-19-00717-CV

                 ELIZABETH BENAVIDES ELITE AVIATION INC.,
                                Appellant

                                            v.

                CITY OF LAREDO, Laredo Jet Center, LLC, John Holler,
                                  Appellees

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2017CVK002669-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

     On May 11, 2020, appellant filed a motion for rehearing en banc. The motion is
DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court